Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-9 and 11-20 are pending.
Claims 1, 7, 8, 11, 13, 14 and 16-19 are currently amended.
Claim 10 has been cancelled.
Claims 1, 8 and 14 are independent claims.

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 8 and 14 are not anticipated nor made obvious by the prior art.
The closest prior art of Flood et al., US 5,193,189, teaches an extensive system of monitor/controllers FIG. 1, (items Programming computer 24, external host computer, not shown, connected to network 28, and system controller 16 connected to the networks 25 and 28, and a I/O scan module 20 connected to a network 15 that controls the machine monitoring control modules 19 which provide input circuits to receive sensor signals).  The system employs multiple networks connected to the system controller and also to I/O scan modules.  All of these networks communicate to the internal system controller 16 (with the network 15 communicating through the backplane 11), enabling all of the networks to communicate with each other through the controller 
All of the independent claims contain a limitation citing a first and second network that are not communicatively coupled to each other.  There is no clear motivation to break that coupling between any of the networks in a system such as that taught by Flood which has all of the networks communicatively coupled.
Spriggs et al., US 6,421,571, teaches an industrial plant asset management system that employs a set of computers interfacing with a data acquisition system with transducers/sensors FIG. 2.   Spriggs et al. fails to teach a protection command from a network in communication with a control system to control operating parameters for machine components.
Harvey, Jr., et al, US 2008/0015726 and US 2008/0015814, and Richetta et al., US 2014/0236319 all teach various approaches to the protection circuit of the claimed invention.  However none of the art anticipates or make obvious the overall machine configuration of the monitoring/control system claimed which additionally has multiple networks that are not communicatively coupled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REGIS J BETSCH/Primary Examiner, Art Unit 2857